Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 12, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  147743(53)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 147743
  v                                                          COA: 308244
Bay CC: 10-010892-FH
  ROBERT RICHARD-HOWARD NELSON,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendant-appellant to extend the
  time for filing his supplemental brief on appeal is GRANTED in part. The defendant-
  appellant is granted an additional twenty-one days, not twenty-eight days, to file the
  supplemental brief. The brief will be accepted as timely filed if filed on or before August
  26, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 12, 2014